Citation Nr: 1800165	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  12-12 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.Wainaina,  Associate Counsel



INTRODUCTION

The Veteran served on active duty for more 20 years, including from January 1961 to April 1965 in the Air Force, from October 1966 to October 1969 in the Army, and from April 1974 to July 1987 in the Navy.  His decorations include a National Defense Service Medal, Vietnam Service Medal, and Sea Service Ribbons.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for PTSD, assigning a 10 percent rating, effective July 23, 2008.  

In April 2012, during the pendency of appeal, the RO increased the initial rating for PTSD to 30 percent, effective July 23, 2008.  This decision constitutes a  partial grant of the benefit sought on appeal; the issue therefore remains on appeal and is for consideration by the Board.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).

The Veteran notified the Board in April 2012 that he did not want a Board hearing.

The Board remanded the case for further development in May 2014.  The AOJ was instructed to associate private treatment records and VA treatment records with the claims file, and obtain a medical opinion on the severity of the Veteran's PTSD.  Private treatment records and VA treatment records have since been associated with the claims file, and the Veteran was provided with VA PTSD exam in February 2015.  The Board is therefore satisfied that there has been substantial compliance with the remand's directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

In November 2016 the Board, in pertinent part, denied the claim for an increased initial rating for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Subsequently in an August 2016 order,  the Court granted a joint motion for partial remand filed by the parties and vacated the Board's decision, remanding the case back to the Board for action consistent with the joint motion. 

The issue of a total disability rating based on individual unemployability due to  service-connected disability decision was granted by a rating decision in May 2017.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Prior to October 12, 2009 the Veteran's PTSD was manifested by symptoms which best approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not a greater level of severity.   

2.  From October 12, 2009,  the Veteran's PTSD has been manifested by symptoms which best approximate occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to October 12, 2009, the criteria for assignment of a disability evaluation in excess of 30 percent for PTSD were not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

2.  From October 12, 2009, the criteria for the assignment of a disability evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for the award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in January 2009 prior to the adjudication of the initial claim.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

The Veteran's claim for a higher initial rating is a downstream issue of the service connection claim, which was initiated by a notice of disagreement following the grant of service connection.  The Court has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice with regard to the claim.  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his initial ratings claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any notice defect.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering the initial rating claim on the merits.  The Board finds that the duty to notify provisions have been fulfilled with regard to this claim, and any defective notice is nonprejudicial to the Veteran and is harmless.

The Board further finds that all relevant evidence has been obtained with regard to the claim, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs), VA medical records, and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the increased rating claim. 

The Veteran underwent VA examinations in September 2009 and February 2015 to obtain medical evidence regarding the nature and severity of the PTSD.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature and severity of any diagnosed condition.  As such, the Board finds that the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, and no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the initial increased rating claim.

II.  Law and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.        38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However where, as here, the consideration for consideration  is entitlement to a higher initial rating following an award of service connection evaluation of the evidence since the award to consider the appropriateness of  a "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board assesses both medical and lay evidence.  In addressing evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. §§ 3.102, 4.3. 

In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

PTSD

The Veteran contends without further elaboration that his PTSD is worse than it is rated, based on the severity of his symptoms.  See the March 2010 notice of disagreement; May 2012 VA Form 9.

The rating criteria for rating mental disorders, including PTSD, reads as follows:  a 100 percent rating requires total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.     38 C.F.R. § 4.130.

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 30 percent rating requires occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), p. 32). 

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Id.   

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id. 

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communications (e.g. speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g. depressed man avoids friends, neglects family, and is unable to work).  Id.

The Secretary of VA has amended the portion of the Schedule for Rating Disabilities dealing with psychiatric disorders and the associated adjudication regulations to remove outdated references to the DSM-IV, and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V). However, the amended provisions do not to apply to claims that were pending before the Board (i.e., certified for appeal to the Board) on or before August 4, 2014, even if such claims are subsequently remanded to the AOJ.  The instant appeal was initially certified to the Board in May 2012.  Therefore, the new version of the Schedule for Rating Disabilities is not for application in the instant appeal.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The United States Court for the Federal Circuit explained that the frequency, severity, and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

Treatment records indicate that the Veteran had a psychological evaluation by a private psychologist, Dr. R.O., in August 2008.  The Veteran reported that he was married for 16 months after returning from Vietnam and had been married to his second wife since 1976, with two sons and four grandchildren.  He indicated that he was estranged from one son but had a positive rapport with his other son and was involved with his grandkids.  He also reported that he had worked at the Kennedy Space Center since 1989, but was on medical disability leave due to his heart disability.  The Veteran stated that he played pool socially once per week and enjoyed the solitude of using his telescope and metal detector.  He reported that he had no history of treatment for depression symptoms.  The Veteran endorsed symptoms of suicidal thoughts (nothing that his religious convictions precluded any "acting-out" impulses), mild depression including loss of motivation and interest in activities he previously enjoyed, sleep impairment including nightmares, hypervigilance, avoidance of crowds, emotional numbing, survivor's guilt, poor impulse control, memory and concentration impairment, and anxiety in social situations.  After administering a Minnesota Multiphasic Personality Inventory-2 and conducting a clinical interview, Dr. R.O. diagnosed PTSD with symptoms of mild depression and concurrent anxiety symptoms.  Dr. R.O. opined that the Veteran's interests were insular and very limited and that family dynamics were essentially intact but compromised by the Veteran's avoidant behavior patterns.  He assigned a GAF score of 53, noting that the Veteran had not established or maintained social relationships.

In September 2009, the Veteran had a VA PTSD examination.  He indicated that he was not currently being treated for a mental disorder, and reported symptoms of isolation and lack of socializing, avoiding gatherings, avoiding noise and crowds, having no close friends and liking to stay away from others, depressed mood, sleep difficulties, variable appetite, being tired and lethargic, concentration difficulties, and impaired sleep.  He reported that his symptoms were variable, on-and-off, and mild.  The Veteran stated that his marriage was positive and his wife was his best friend, and that his son and two grandkids were living with him.  The Veteran stated that he enjoyed his grandchildren, taking them on field trips and to and from school.  He also stated that he did not socialize but had childhood friends with whom he kept in contact.  His daily activities included taking care of chores, errands, running the house, dropping off and picking up the grandchildren, doing activities with the grandchildren, occasional cooking, and family visits.  The Veteran reported having retired from work in 2008 due to age or duration of work.  Upon examination, the Veteran had a cooperative and friendly attitude, appropriate affect, relaxed mood, and was oriented to person, time, and place.  The examining psychologist found that the Veteran had appropriate behavior, good impulse control, ability to maintain minimum personal hygiene, and ability to manage his financial affairs.  The Veteran was not found to have panic attacks, homicidal thoughts, or suicidal thoughts.  His GAF score was 70.  The examiner opined that the Veteran's symptoms did not require continuous medication and were not severe enough to interfere with occupational and social functioning.

In October 2009, the Veteran had another psychological evaluation by Dr. R.O. The Veteran stated that he had stopped working in September 2008 because of his inability to accommodate stress after working for 20 years as a security guard.  He reported symptoms of increasing irritability and low frustration tolerance that necessitated discontinuation of employment.  He also reported that he did not think he should carry a gun with the way he was feeling, and that his mistrust of others also contributed to his decision to stop working.  Dr. R.O. noted that the Veteran's depression symptoms had become increasingly disruptive, as he avoided contact with his adult children and isolated himself from his family by watching television alone in his room.  He reported psychological estrangement from his extended family, and emotional blunting and psychological detachment were disruptive of most psychosocial relationships.  He also avoided hunting, which he used to participate in, due to aversion to killing any life form, secondary to his tour in Vietnam.  Dr. R.O. found the Veteran's GAF score to be 48, opining that he demonstrated occupational and social impairments with deficiencies in his capacity to maintain a normal workday or work week without manifesting disruptive cognitive, emotional, or behavioral symptoms.  Dr. R.O. further opined that the Veteran's PTSD resulted in marked impairment in his capacity to accommodate for acute transient stress.  His comprehension, reasoning, and judgment were vocationally compromised, and his capacity to acquire and maintain effective interpersonal relationships was moderately impaired.  

VA treatment records indicate that in December 2009, the Veteran endorsed feeling hopeless about the present or future, but denied having thoughts of suicide.  

In a March 2010 consultation for other disabilities, the treating doctor, Dr. P.Y., noted that the Veteran was a very articulate person who became somewhat emotional when discussing his PTSD issues.  Dr. P.Y. indicated that he would describe the Veteran's demeanor as emotional but suppressed, with learned control and discipline.

The Veteran also had a third psychological evaluation by Dr. R.O. in March 2010.  He asserted that he remained socially avoidant, eschewed community events because of his acute anxiety symptoms, and did not attend church because of symptoms of anxiety and panic.  Social interactions resulted in rapid and extreme physical impairments.  In addition, the Veteran's gastrointestinal issues, diabetes, and cardiovascular disease also precluded his ability to participate in normal social and vocational responsibilities.  Dr. R.O. assigned a GAF score of 40, and indicated that the Veteran could not perform sustained, gainful employment because of the severity of his cognitive, emotional and physical limitations, and that mild transient stressors resulted in rapid and extreme symptoms of psychological decompensation.  

In a December 2010 VA appointment, the Veteran denied having thoughts of hurting himself or someone else in the past month, and depression screening was negative.  There were also no signs or symptoms of abuse or neglect observed.

The Veteran was seen again by Dr. R.O. in May 2012.  The Veteran reported that since acquiring his gastrointestinal disability in Vietnam, exposure to minimal transient stress resulted in fecal incontinence with urgency, and that much of his social withdrawal and insular lifestyle was due to rapid and extreme manifestation of gastrointestinal distress symptoms.  He noted that he terminated his employment at the Kennedy Space Center  because of his inconsistencies of availability for work secondary to his gastrointestinal problems.  His stress symptoms necessitated aborting participation in most social and community events, and his avoidant behaviors had deleterious effects within his marital, familial, social, and vocational functioning.  The Veteran also reported cognitive disruptions with intrusive and ruminating thought patterns of anxiety symptoms, depressive symptoms, and sleep impairment.  His recreational activities were limited to fishing and yard work.  Dr. R.O. diagnosed PTSD, major depression, and somatization disorder, indicating a GAF score of 38.

In November 2013, there were again no signs or symptoms of abuse or neglect observed.  The Veteran denied having suicidal or homicidal thoughts, results of a depression screening were negative, and the results of a PTSD screening were positive.  

Dr. R.O. again evaluated the Veteran in June 2014, and found that the Veteran experienced total occupational and social impairment due to PTSD, major depression, and psychological factors affecting medical conditions.  Dr. R.O. noted that the Veteran's GAF score was still 38, and symptoms included depressed mood; anxiety; suspiciousness; panic attacks that occurred weekly or less often; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; impairment of short- and long-term memory; flattened affect; difficulty understanding complex commands; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty adapting to stressful circumstances including work or a worklike setting; inability to establish and maintain effective relationships; suicidal ideation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  

The Veteran was afforded another VA PTSD examination in February 2015.  The Veteran reported that he retired from his job in 2008 due to his heart condition, that he volunteered at his grandson's school in the cafeteria and going on field trips, and had a good marriage with his wife who was his best friend.  The examining psychologist opined that the Veteran had a formally diagnosed mental condition, but his symptoms were not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

Period prior to October 12, 2009. 

The Veteran's PTSD for this period is currently rated as 30 percent disabling.  The Veteran has not displayed a perceptible number of clinically observable symptoms that would warrant a rating in excess of 30 percent.  The Veteran's symptoms are more closely approximate a 30 percent rating for this period.  At an August 2008 examination by Dr. R.O., the Veteran stated that he had been married to his second wife since 1976 with two sons and four grandchildren.  Although he stated he was estranged from one son he enjoyed a positive relationship with his other son and was involved with his grandkids.  The Veteran also stated he enjoyed playing pool socially once a week. The Veteran reported mild depression and avoiding crowds. 

Next in a September 2009 VA examination, the Veteran stated he avoids crowds and crowded places.  The Veteran reported to have retired from work in 2008.  The Veteran stated he did not socialize, but had childhood friends with whom he kept contact.  The Veteran stated he had a positive marriage and his wife was his best friend.  The examiner noted that during the exam the Veteran maintained minimum hygiene and was able to manage his financial affairs. 

The Veteran's treatment records for this period do not indicate objective symptomology that would be consistent with rating in excess of 30 percent. 

The Board has considered whether the Veteran is entitled to a higher rating than 30 percent.  

A 50 percent rating requires panic attacks more than once a week, difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks) or symptoms approximating such a level of impairment.  The August 2008 psychological evaluation by Dr. R.O., and the VA examination of  September 2009 do not show the Veteran warrants an increase of over 30 percent.  The Veteran does not meet this requirement.  Both Dr. R.O's evaluation and the VA examination support this conclusion. 

A 70 percent rating requires the evidence show that the Veteran has suicidal ideation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships or symptoms approximating such a level of impairment.  The Veteran does not meet this requirement.  The August 2008 psychological evaluation and the September 2009 VA examination do not show the Veteran warrants an increase over 70 percent.  Both Dr. R.O's evaluation and the VA examination support this conclusion. 

The Board notes that for a 100 percent rating, the evidence must show that the Veteran has symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations; grossly inappropriate behavior, persistent danger to hurting self or others, inability to perform daily activities, disorientation to time or place; memory loss of close relatives, own occupation or own name or symptoms approximating such a level of impairment.  The medical evidence of the record including Dr. R.O's evaluation and the VA examination do not show the Veteran meets this requirement. 

The Veteran's treatment records do not indicate objective symptomology that would be sufficient to warrant a rating in excess of 30 percent. 

After review of the record the Board finds that a rating in excess of 30 percent is not warranted for this period. 

Period from October 12, 2009 

After reviewing the evidence, the Board finds that the totality of the evidence supports the assignment of a 70 percent rating and no higher for this period. 

In October 2009, the Veteran had a psychological evaluation by Dr. R.O. The examiner noted that the Veteran had become increasingly disruptive and avoided contact with his children.  Dr. R.O., found the Veteran's GAF score to be 48, because he demonstrated occupational and social impairments with deficiencies in his capacity to maintain a normal workday or work week without disruptive cognitive, emotional and social behaviors.  Dr. R.O also noted that the Veteran's ability to maintain effective and interpersonal relationships was moderately impaired. 

In December 2009 treatment records, the Veteran stated he had feelings of hopelessness about the future, but denied suicidal thoughts. 

A March 2010 psychological evaluation by Dr. R.O. noted that the Veteran had become socially avoidant and avoided community events because of acute anxiety symptoms of anxiety and panic.  Dr. R.O. assigned the Veteran a GAF score of 40 and indicated that the Veteran could not perform sustained, gainful employment because of his cognitive, emotional and physical limitations.  

At a VA December 2009 VA appointment, the Veteran denied any suicidal thoughts or hurting himself in the past month.  There were no signs of abuse or neglect observed. 

In May 2012, the Veteran was seen by Dr. R.O., who noted that the Veteran was avoiding most social activities and communities and his behavior was having an effect within his marital, familial, social, and  vocational functioning.  Dr. R.O., diagnosed the Veteran with PTSD, major depression, somatization disorder, indicating a GAF score of 38. 

In June 2014, Dr. R.O. evaluated the Veteran and found that the Veteran experienced total occupational and social impairment due to PTSD and major depression and indicated a GAF score of 38 with symptoms that included depressed mood and anxiety and panic attacks that occurred weekly or less often.  The examiner noted that Veteran had mild memory loss, such as forgetting names, directions or recent events; impairment of short- and long-term memory; flattened affect, difficulty understanding complex demands, disturbances of motivation and mood; difficulty in establishing and maintaining effective and social relationships. 

In a VA examination in February 2015, the examiner noted that the Veteran retired from his job in 2008 due to his heart condition and that he volunteered at his grandson's school cafeteria.  He stated his marriage was good and his wife was his best friend.  The  examiner diagnosed the Veteran with a mental condition, but his symptoms were not severe enough to interfere with occupational and social functioning or to require serious medication.  


There are various exams in this appeal period  demonstrating  different levels of  severity of the veteran's PTSD.  The Veteran has been afforded VA examinations as well as private examinations.  The Board finds all exams have probative value.  The evidence in the VA examination in 2015, shows that his PTSD symptoms are not severe to warrant a 70 percent rating.  The examiner notes that the Veteran is able to get along with his family members and his symptoms do not interfere with  his occupational and social functioning.  In the October 2009 report from Dr. R.O., the Veteran's PTSD symptoms are commensurate with a 70 percent rating.  The March 2010 psychological evaluation by Dr. R.O. noted that the Veteran could not perform sustained gainful employment because of his severity of his cognitive, emotional and physical limitations.  In a December 2010 VA appointment the Veteran denied any thoughts of harming himself or others.  In June 2014, Dr. R.O. evaluated the Veteran and noted that the Veteran exhibited total occupational and social impairment due to his PTSD.  Most of the medical evidence for this period indicates the Veteran symptoms warrant a 70 percent rating, though the evidence reflects symptoms which are consistent with both a much lower and a higher evaluation, at times within the same examination report.  Resolving reasonable doubt in the Veteran's favor, the Board finds a 70 percent rating is warranted. 

The Board notes that for a 100 percent rating, the evidence must show that the Veteran's has symptoms such as gross impairment in thought process or communication, persistent delusions or hallucinations; grossly inappropriate behavior, persistent danger to hurting self or others, inability to perform daily activities, disorientation to time or place; memory loss of close relatives, own occupation or own name or symptoms approximating such a level of impairment.  The Board notes that, overall, the Veteran's manifestations of PTSD do not demonstrate total occupational and social impairment.  He retains some social relationships, with family, friends and his grandson's school community.  While certainly impaired due to PTSD, his symptoms are most representative of impairment which merits a 70 percent evaluation.


ORDER

Prior to October 12, 2009, entitlement to a rating in excess of 30 percent for PTSD is denied. 

From October 12, 2009, entitlement to a 70 percent rating, but no higher, for PTSD is granted, subject to the regulations governing the payment of monetary awards. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


